Citation Nr: 0724241	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  95-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right eye condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active for training duty (ACDUTRA) from 
July 1, 1967 to October 28, 1967.  He also served in the New 
York Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
right eye condition.

It is noted that in October 2001, a hearing was held before a 
Veterans Law Judge, who is no longer with the Board.  The 
veteran was notified of this and provided with the 
opportunity to have a hearing before another Veterans Law 
Judge, which he declined.

In February 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a) (2). However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) 
(2) was inconsistent with 38 U.S.C.A. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in August 2003, the Board 
remanded the case to the RO for further development. 
Following the requested development, a supplemental statement 
of the case was issued in January 2007.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  The evidence does not demonstrate a present right eye 
disorder that is causally related to service.
CONCLUSION OF LAW

The veteran does not have a right eye disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in April 2004. June 2005, and August 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Laws and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or for 
disability resulting from injury incurred or aggravated in 
line of duty during a period of inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Factual background

The veteran contends that his right eye condition, manifested 
by early age onset cataract, is related to his in-service eye 
trauma.  In his written statements and hearing testimony, the 
veteran claimed that during ACDUTRA a foreign object was in 
his eye but was not removed.  He later sought care from a 
private ophthalmologist.  He claimed that the care he 
received in service was improper and that his right eye 
cataract development was the result of the eye injury 
sustained in service.  As noted above, the veteran served on 
ACDUTRA from July 1, 1967 to October 28, 1967.

In the June 1967 enlistment physical examination report, 
there were no clinical findings related to the right eye.  A 
1.5 cm scar was noted over the left eye.  Service medical 
records reflect a September 1967 emergency care note in which 
the veteran was treated for a right eye infection.  He gave a 
history of right eye irritation and redness for a 4-day 
period.  The veteran was noted to be photophobic and 
examination revealed no synechial or circumcorneal 
accentuation.  The examiner noted a fluorescein positive area 
in the visual axis.  The diagnosis was possible dendritic 
keratitis, ruling out corneal abrasion and foreign body.  

There are no other records pertaining to the right eye during 
the veteran's period of ACDUTRA.  There were no complaints of 
any eye trouble in any Army National Guard reports of medical 
history dated in March 1969, January 1970, October 1970, 
November 1970, August 1971, and January 1972. 

Post-service, the first evidence of any right eye disorder 
arises in 1986.  In an August 1993 letter from the veteran's 
treating physician, it was noted that he had right eye 
cataract extraction with implantation in August 1993.  The 
doctor indicated that the veteran "is a young man for having 
this type of diagnosis."  Clinical records dated from 
September 1986 to September 1993 reflect treatment for this 
condition but do not reference the September 1967 in-service 
eye trauma.  Similarly, the August 1993 operative reports 
reflect no evidence of any prior eye trauma. 

In a July 1997 VA obtained a medical opinion regarding the 
etiology of the veteran's claimed right eye disability.  The 
examiner reviewed the claims file and opined that though the 
nature of the in-service injury was unclear, it was clear 
that the veteran had a problem with the eye surface.  The 
veteran reported that he had a foreign body in his eye at the 
time of the injury, but that his in-service treatment was 
incomplete and he later had treatment by a civilian 
physician.  Post-service, the earliest reported office visit 
for the right eye was in September 1986.  At this time, his 
cornea was clear and a cataract was identified in the right 
eye.  Over the next seven years, his visual acuity in the 
right eye decreased and was associated with a more 
demonstrable cataract in August 1993, at which time he had 
cataract extraction with lens replacement.  The examiner 
noted that there are no other records of right eye treatment, 
and no record of the treatment from the civilian doctor in 
1967.  The examiner noted that a cataract occurs on the lens 
of the eye which "is distinctly separate from the surface."  
He opined that while the veteran developed a cataract at a 
relatively young age, "it would bear no relationship to an 
injury involving the surface of his right eye."  The 
examiner opined that without more information by the 
ophthalmologist who treated him in 1967, the injury incurred 
in service in 1967 "was not a proximal cause of his 
subsequent development of cataract."  

In letters dated in November 2001 and July 2005, the 
veteran's treating physician opined that it was at least as 
likely as not that his early age cataract is related to the 
veteran's report of right eye trauma in service.  The doctor 
indicted that this opinion was based upon discussions with 
the veteran about his eye trauma sustained in military 
service.  

In October 2001, the veteran presented testimony at a travel 
board hearing which was to the effect that in August 1967, 
while on a military bus at Lackland Air Force Base, he was 
seated by a window and as the bus rode past a construction 
site, "something flew in the window" hitting his right eye.  
He felt irritation, as if a piece of dirt was stuck in his 
eye.  He reported that he sought treatment at Fort Sam 
Houston where he was issued an eye patch.  He then 
participated in a training through an infiltration course, 
which affected his vision.  The veteran reported that his 
right eye was bleeding and crusted from the drainage.  The 
veteran testified that after he returned from Fort Sam 
Houston, he was sent to a private eye doctor who removed a 
piece of metal from his eye.  The veteran had no follow up 
treatment and stated that his right eye healed.  There are no 
available records of treatment from a private ophthalmologist 
from 1967.  

The veteran was reexamined by VA in July 2002.  The examiner 
did not review the claims file but relied on the veteran's 
history of having a foreign body in this eye in service.  He 
was seen by a corpsman who referred him to an ophthalmologist 
who removed a foreign body from the right eye.  The veteran 
reported that the foreign body was in his right eye for a 
week before it was removed.  The veteran later developed a 
cataract in the right eye that was operated on in 1993.  The 
examiner concluded that from the veteran's "description of 
the situation, it does not sound as though there was any 
direct connection between the foreign body and the onset of 
the cataract."  The examiner opined that it was "possible 
but highly unlikely."  

Pursuant to the Board's August 2003 remand, the RO attempted 
to obtain the veteran's medical records from the New York Air 
National Guard and from the storage facility that housed such 
records.  There was no evidence that any records for the 
veteran existed and it was noted that the veteran's service 
medical records had already been obtained from the National 
Personnel Records Center in November 1993.  

On VA eye examination in February 2006, the examiner noted 
his review of the claims folder, including the opinions from 
the veteran's private doctor and the July 1997 VA medical 
opinion.  The VA optometrist reported the veteran's history, 
which corresponded with previous reports of his in-service 
eye trauma.  He reviewed the service medical records dated in 
September 1967 in which it was noted that the veteran had 
possible dendritic keratitis and a rule out of foreign body 
abrasion.  The examiner noted that there was no subsequent 
evidence of treatment from a consulting facility and no 
history of corneal exacerbations, signs or symptoms of 
dendritic keratitis or herpes simplex virus in either eye.  
The veteran had pseudoaphakia of the right eye with good 
post-operative visual acuity and no additional visual or 
ocular deficits.

Based on the review of the claims file and examination of the 
veteran, he opined that it was less likely than not that the 
corneal injury sustained while riding on the military bus was 
related to the progression of the cataract, which led to 
cataract extraction.  The examiner indicated that cataracts 
"can be caused by ocular trauma, such as blunt trauma of a 
more severe nature or a penetrating injury," however, 
"neither of these conditions appear to have been documented 
in the medical records."  While the examiner acknowledged 
the veteran's alleged history of a possible foreign body 
injury to the right eye that was unresolved at the base unit 
and treated and resolved at an outside facility, there is no 
documentation of these records.  The examiner noted that this 
scenario corresponded with previous findings on VA 
examination in July 1997 and July 2002.  The examiner found 
that the private medical opinion that the veteran's early age 
unilateral cataract can be caused by trauma, was not 
supported by the record.  There was no other eye trauma 
reported in the record, other than the claimed foreign body 
injury, and as such, the VA examiner opined that "it is 
highly unlikely that it would result in cataract formation."

Analysis

In this case, the Board finds that service connection for a 
right eye disability is unwarranted.  

In this regard, the Board relies on the evidence of record 
and the VA medical opinions dated in July 1997 and February 
2006.  Both examiners reviewed the veteran's claims file and 
noted that the nature of the veteran's right eye injury was 
unclear.  In any event, the examiners concluded that even if 
they assumed a foreign body injury was incurred during the 
veteran's period of ACDUTRA, it was unlikely that this type 
of injury had any relationship to the subsequent development 
of right eye cataract, which arose in 1986.  The July 1997 VA 
examiner opined that a cataract occurs on the lens of the eye 
which is separate from the surface of the eye, where the 
veteran's in-service injury occurred.  The February 2006 VA 
examiner indicated that a cataract could be caused by blunt 
or severe ocular trauma, but that the veteran did not sustain 
that kind of injury in service.  

The Board notes that the opinions provided by the July 1997 
and February 2006 VA examiners were comprehensive and 
factually specific.  

The Board recognizes the private medical opinion that the 
veteran's right eye trauma sustained during a period of 
ACDUTRA is related to his early age onset cataract.  However, 
the Board notes that an opinion by a medical professional is 
not conclusive, and is not entitled to absolute deference.  
The Court has provided extensive guidance for weighing 
medical evidence.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Because the opinion of private doctor is based on the 
veteran's narrative history and not a review of the veteran's 
claims file, the opinion is accorded minimal probative weight 
as to whether a relationship exists between a foreign body 
eye injury sustained in service and the development of a 
right eye cataract.  The Board finds the opinion to be of 
less probative weight than the aforementioned consensus of VA 
opinions against the claim.

The Board has also considered the veteran's statements that 
there was a relationship between current right eye disorder 
and service.  However, he is not competent as a lay person to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In this case, it has generally been the opinion of the VA 
examiners that if even if the foreign body eye injury was 
confirmed, a relationship between such injury and the 
development of early age onset of right eye cataract was 
unlikely.  The Board notes that the July 2002 VA examiner, 
who did not review the veteran's claims file, but conceded 
the veteran's history of foreign body injury, also opined 
that a direct relationship between that injury and onset of 
cataract was possible, but highly unlikely. 

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinions provided by the aforementioned VA 
physicians after weighing all of the probative evidence.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  In denying the 
veteran's claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to service connection for a right eye disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


